Citation Nr: 9923559	
Decision Date: 08/19/99    Archive Date: 08/26/99

DOCKET NO.  98-14 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel



INTRODUCTION

The veteran had service between December 1941 and June 1946.  
Service department records reflect that he was 
"beleaguered" from December 1941 to May 1942; he was 
"missing" from May 6 to May 10, 1942; he was a prisoner of 
war (POW) from May 11, 1942, to January 22, 1943; he was 
engaged in civilian pursuits from January 1943 to April 1945; 
and he served in the regular Philippine Army from April 1945 
to June 1946.  

The veteran died in April 1996, and the appellant is his 
surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 1998 decision by VA Regional Office (RO) 
in Manila, Philippines, which denied the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death.

In the May 1998 rating decision, the RO also denied 
entitlement to payment of accrued benefits.  In June 1998, 
the RO received the appellant's notice of disagreement with 
its decision.  The RO provided her with a statement of the 
case in July 1998 which addressed the issue of service 
connection for the cause of death as well as the issue of 
entitlement to payment of accrued benefits.  The RO informed 
the appellant that she was not entitled to payment of accrued 
benefits because she had not filed her application for the 
same within one year from the date of the veteran's death.  
In her substantive appeal which was received in September 
1998 the appellant only addressed the issue of service 
connection for the cause of the veteran's death.  An 
appellant's substantive appeal perfects the filing of the 
notice of disagreement and frames the issues to be considered 
by the Board.  The appellant did not address the issue of 
accrued benefits in either the substantive appeal or in any 
other communication received since the RO issued the 
statement of the case.  Accordingly, the issue of accrued 
benefits has not been perfected for appellate review.  38 
C.F.R. § 20.202; Myers v. Derwinski, 1 Vet.App. 127, 129 
(1991); Sondel v. Brown, 6 Vet. App. 218; 220 (1994).


FINDINGS OF FACT

1.  The veteran was a prisoner of war from May 11, 1942, to 
January 22, 1943, and he served in the regular Philippine 
Army from April 1945 to June 1946.

2.  The veteran died in April 1996 at the age of 78; his 
death certificate listed sepsis as the immediate cause of 
death; gangrenous right foot was listed as the antecedent 
cause; post-cardiovascular accident and paralysis of his 
right side were listed as the underlying cause; and old age 
was listed as a significant condition contributing to death.

3.  At the time of his death, the veteran was service-
connected for a post-operative scar as a residual of a 
herniorrhaphy, evaluated as zero percent disabling.

4.  There is no competent evidence confirming that the 
veteran became nicotine dependent during service.

5.  There is no competent evidence of record demonstrating a 
nexus between the cause of the veteran's death and his 
military service, including tobacco use in service.


CONCLUSION OF LAW

The claim of entitlement to service connection for the cause 
of the veteran's death is not well grounded.  38 U.S.C.A. §§ 
1103, 1110, 5107(a) (West 1991 & Supp. 1999); 38 C.F.R. §§ 
3.303, 3.304, 3.307, 3.309, 3.312 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background.  The veteran was discharged from military service 
in June 1946. Service medical records reflect that in 
February 1946, the veteran underwent a herniorrhaphy after a 
hernia, left inguinal, strangulated, was diagnosed.  In 
clinical records generated pursuant to that surgery, the 
veteran reported that he had malaria in 1942 and that he 
"smokes and drinks moderately."  Examination prior to the 
herniorrhaphy reflects that the veteran's chest was examined 
and found to be "clear and respiratory."  In Philippine 
Army personnel affidavits signed in April 1946, the veteran 
reported that he incurred tuberculosis while in captivity as 
a POW, and recounted "spitting blood" at that time. 

The veteran applied for VA benefits in July 1953, contending 
that he was entitled to such benefits on account of 
"pulmonary hemorrhage due to [pulmonary tuberculosis]" that 
was incurred during his service. 

In support of his claim, the veteran submitted affidavits 
dated in July and August 1953 and signed by comrades, 
friends, a physician, and a nurse.  Two service comrades 
stated that they had witnessed the veteran "spitting blood" 
and appearing "sickly" in March 1942.  In an affidavit 
signed by F. Flores, the affiant stated that she was nurse, 
and that the veteran was "a patient in our hospital 
suffering from pulmonary tuberculosis" from April 1942 until 
October 1942.  In an affidavit signed by D. Salvador, the 
affiant stated that he was a physician, and that the veteran 
was confined at his hospital "for Pulmonary Hemorrhage due 
to Pulmonary Tuberculosis."

The veteran was afforded VA examination in June 1954, which 
diagnosed "tuberculosis, pulmonary, chronic, moderately 
advanced, active."  Also diagnosed was a post-operative scar 
as a residual of the veteran's herniorrhaphy.

Based on the above-noted evidence, the RO issued a March 1955 
decision which found that no competent evidence established 
the incurrence or existence of active tuberculosis during the 
veteran's service or within the applicable post-service 
presumption period pertaining to claims based on 
tuberculosis, and thus his claim was denied.  The veteran was 
granted service connection for his scar as a residual of the 
herniorrhaphy, which was evaluated as zero percent disabling. 

In a further assistance towards developing the veteran's 
claim, the RO requested medical records from Tarlac 
Provincial Hospital, where the veteran stated that he had 
been treated for tuberculosis.  In response, the RO received 
a certificate from said hospital stating, in pertinent part, 
that the veteran had been admitted in January 1943, and that 
examination revealed a "questionable" diagnosis of 
pulmonary tuberculosis, and a negative diagnosis for malaria.  
The certificate further reflected a "result" of 
"recovered."  Upon its attempt to obtain actual medical 
records pertinent to the certificate's findings, the RO was 
informed by Tarlac Provincial Hospital that it had no 
clinical records as they were destroyed during the Japanese 
occupation.  After being informed that chest X-rays were 
taken at a different hospital in 1949, the RO obtained the 
same and submitted them for VA interpretation by a VA 
physician.  The VA physician reported that the technical 
quality of the film was not satisfactory enough to allow for 
interpretation, as fungus had extensively destroyed the 
emulsion.  In September 1956, the RO reviewed the additional 
evidence and confirmed and continued its prior decision 
denying the veteran's claim for tuberculosis.  The veteran 
did not appeal that decision.

The veteran died in April 1996 at the age of 78.  His death 
certificate listed sepsis as the immediate cause of death, 
with an antecedent cause listed as gangrenous right foot.  It 
also listed post-cardiovascular accident and paralysis of his 
right side as the underlying causes; and listed old age as a 
significant condition.  At the time of his death, the veteran 
was service connected for the scar as a residual of his 1946 
herniorrhaphy, which was evaluated as zero percent disabling.

The appellant filed a claim in July 1997, contending that the 
cause of the veteran's death was due to service.  She also 
alleged that one of the causes of her husband's death was 
"Lung/Heart [d]isease linked to [s]moking."  She further 
alleged that the United States Army gave the veteran free 
cigarettes, approximately four cartons each month until June 
1946.  The appellant submitted a letter from C. Salinas, 
M.D., who wrote the veteran had been a patient since 1988, 
and that he was "a smoker so his blood pressure was not 
controlled and he was always having respiratory problems."  
In a September 1997 letter, the appellant reiterated that the 
veteran was given free cigarettes by the military "from 1945 
to 1947" which caused him to become a "chainsmoker," and 
which was a contributing cause of the veteran's death.

Other medical records were obtained from Dr. Salinas' office 
that reflect examination of the veteran in June 1992 after he 
presented with complaints of vertigo and a severe cough.  The 
veteran reported of a "120 pack year history," but that he 
"stopped ten years ago."  The veteran also reported a 
family history of hypertension, heart disease, diabetes, and 
asthma.  Diagnoses by one physician showed chronic 
bronchitis, Adams-Stokes Syndrome with 2 degrees atrial 
fibrillation, and osteoarthritis.  Diagnoses by A. Tan, M.D., 
showed pneumonia, chronic obstructive pulmonary disease 
(COPD), and cardiac dysrhythmia.

In December 1997, the RO submitted the appellant's claims 
file for opinions by VA physicians, and requested that two VA 
physicians give opinions as to:  (1) whether it was as likely 
as not that smoking in service caused the veteran to develop 
heart and lung conditions, (2) whether the veteran was 
nicotine dependent at the time of his death or had he been 
nicotine dependent in the past, (3) if he was or had been 
nicotine dependent, when did such dependence begin, and (4) 
if nicotine dependence began in service, was it as likely as 
not that the continuation of smoking due to nicotine 
dependence after service caused the veteran to develop heart 
and lung conditions.

After review of the claims file, a VA physician, identified 
as a cardiologist by the RO, submitted a December 1997 report 
that noted the veteran's history as a "heavy smoker."  The 
physician stated that "it has already been established that 
smoking is one of the major risk factors for coronary artery 
disease, and that the risk of developing coronary artery 
disease is directly related to the number of cigarettes 
smoked."  Therefore, the physician opined, "it is likely 
that this veteran's history of smoking could have caused him 
to develop heart disease."

A VA physician, identified as a pulmonologist, stated in 
December 1997 that the exact nature of the claimed lung 
disease was not clear.  The pulmonologist reported that it 
could not be established whether the veteran incurred a 
smoking-related lung disease in service, or whether any lung 
disease caused or contributed to the veteran's death.  It was 
further noted that the finding of chronic bronchitis was 
significant, but it was also noted that there was no evidence 
of record pertaining to a lung condition that may have 
contributed to the veteran's death.  The pulmonologist opined 
that there was a high likelihood that the veteran was 
nicotine dependent, but noted that since the veteran was 
reported to have stopped ten years before 1992, it could 
"safely be stated that he [was] no longer nicotine dependent 
at the time of death."  The pulmonologist also reported 
that, based on the available information, it could not be 
determined if the veteran became nicotine dependent before, 
during, or after service.

The RO denied the appellant's claim in May 1998, finding that 
although the veteran had a history smoking, respiratory 
problems, and uncontrolled hypertension, his death 
certificate reflects that he died from other conditions which 
were not shown to be related to his in-service smoking 
habits.  The RO thus held that the appellant had not 
submitted evidence sufficient to establish her tobacco-
related claim as well grounded.  In the same decision, the 
appellant's claim for VA accrued benefits was also denied as 
a matter of law because she had not filed a timely claim for 
such benefits.  

In a June 1998 decision, the RO also denied the appellant's 
claim for VA death pension as matter of law, as VA law and 
regulations do not provide for such benefits based upon 
service in the Philippine Commonwealth Army.  The appellant 
initiated her appeal on the decisions in July 1998.

In a January 1999 decision, the RO further held that, based 
upon the evidence of record, the appellant was not entitled 
to benefits as a survivor of a veteran rated totally disabled 
at the time of death under 38 U.S.C.A. § 1318.

Legal Criteria.  A disability may be service connected if it 
results from an injury or disease incurred in, or aggravated 
by, military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may also be granted for disease which is 
diagnosed after discharge from military service when all of 
the evidence establishes that such disease was incurred in 
service.  38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. 
App. 303, 305 (1992).  Further, service connection may be 
granted for disability which is proximately due to a service-
connected disease or injury.  38 C.F.R. § 3.310; Harder v. 
Brown, 5 Vet. App. 183, 187 (1993).

In order to establish service connection for the cause a 
veteran's death, a surviving spouse must show that a 
disability incurred in or aggravated by service was either a 
principal or contributory cause of death.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312.  A service-connected disability will 
be considered the principal cause of death when such 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  The 
service-connected disability will be considered a 
contributory cause of death when it contributed substantially 
or materially to death, that it combined to cause death, or 
that it aided or lent assistance to the production of death.  
38 C.F.R. § 3.312(c)(1).  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  Id.  The 
debilitating effects of a service-connected disability must 
have made the veteran materially less capable of resisting 
the fatal disease or must have had a material influence in 
accelerating death.  Lathan v. Brown, 7 Vet. App. 359 (1995).

In the case of former POW's, VA regulations provide that a 
number of diseases will be considered service-connected if 
found at any time after discharge or release from active 
service, even though there is no record of such disease 
during service, provided the rebuttable presumption 
provisions of 38 C.F.R. § 3.307 are also satisfied.  See 38 
C.F.R. § 3.309(c).  Under 38 C.F.R. § 3.307(d), evidence 
which may be considered in rebuttal of service incurrence of 
a disease listed in 38 C.F.R. 
§ 3.309 will be any evidence of a nature usually accepted as 
competent to indicate the time of existence or inception of 
disease, and medical judgment will be exercised in making 
determinations relative to the effect of intercurrent injury 
or disease.  The expression "affirmative evidence to the 
contrary" will not be taken to require a conclusive showing, 
but such showing as would, in sound medical reasoning and in 
the consideration of all evidence of record, support a 
conclusion that the disease was not incurred in service.  38 
C.F.R. § 3.307(d).

The threshold question to be answered in this case is whether 
the appellant has presented evidence of a well-grounded 
claim; that is, a claim which is plausible and meritorious on 
its own or capable of substantiation.  If she has not, her 
appeal must fail.  See 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  In determining whether a 
claim is well grounded, the claimant's evidentiary assertions 
are presumed true unless inherently incredible or when the 
fact asserted is beyond the competence of the person making 
the assertion.  King v. Brown, 5 Vet. App. 19, 21 (1993).  
However, where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is "plausible" or "possible" 
is required.  See Murphy, 1 Vet. App. at 81.  A claimant 
cannot meet the burden imposed by 38 U.S.C.A. § 5107(a) 
merely by presenting lay testimony because lay persons are 
not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, lay 
assertions of medical causation cannot constitute sufficient 
evidence to render a claim well grounded under 38 U.S.C.A. 
§ 5107(a).

Because of the specific nature of the appellant's claim in 
the instant case (and particularly in light of VA's 
obligation to fully inform the appellant as to what is 
required for such a claim to be successful pursuant to 
Robinette v. Brown, 8 Vet. App. 69 (1995)), the Board finds 
that a complete recitation of the pertinent guidelines for 
cigarette smoking or tobacco use, to include the most recent 
VA General Counsel Precedent Opinion, should be discussed.  
The appellant should be aware that the Board is bound in it's 
decisions by the Precedent Opinions of VA General Counsel.  
38 U.S.C.A. § 7104(c).  

VA Office of General Counsel Precedential Opinion 19-97 was 
prepared in response to an inquiry as to under what 
circumstances might service connection be established for 
tobacco-related disability or death on the basis that such 
disability or death was secondary to nicotine dependence 
which arose from a veteran's tobacco use during service.  The 
opinion, in pertinent part, was to the effect that, while 
38 C.F.R. § 3.310 provides for "secondary service 
connection," alternatively, if a claimant could establish 
that a disease or injury resulting in disability or death was 
a direct result of tobacco use during service, e.g., damage 
done to a veteran's lungs by in-service smoking gave rise to, 
for example, lung cancer, service connection might be 
established without reference to 3.310(a).  

However, where the evidence indicated a likelihood that a 
veteran's disabling illness had its origin in tobacco use 
subsequent to service, and the veteran developed a nicotine 
dependence during service which led to continued tobacco use 
after service, the issue then became whether the illness may 
be considered secondary to the service-incurred nicotine 
dependence pursuant to 38 C.F.R. § 3.310.  

The 1997 Opinion cited a prior 1993 VA opinion holding that 
whether nicotine dependence was a disease for compensation 
purposes was an adjudicative matter to be resolved by 
adjudicative personnel based on accepted medical principles.  
The threshold question was whether nicotine dependence could 
be considered a disease within the meaning of the veterans' 
benefit laws; and in that regard, it referred to further VA 
guidelines which held in the affirmative.  

On July 24, 1997, the Acting Under Secretary of VA for 
Benefits issued USB Letter 20-97-14 with further guidelines 
for adjudication of claims of entitlement to service 
connection based on tobacco use or nicotine dependence.

The July 1997 letter reiterated significant portions of the 
General Counsel Opinion holding that secondary service 
connection related to nicotine dependence arising in service 
depends upon three elements of:  (1) whether nicotine 
dependence may be considered a disease for purposes of the 
laws governing veterans' benefits; (2) whether the veteran 
acquired a dependence on nicotine in service; and (3) whether 
that dependence may be considered the proximate cause of 
disability or death resulting from the use of tobacco 
products by the veteran.  The letter further noted that such 
claims based on use of tobacco products could be on direct, 
presumptive, or secondary bases.  In any event, each claim 
was clearly to be subjected to the usual underlying criteria 
for well-grounded claims.  Specifically, in pertinent part, 
for claims alleging a direct link between tobacco use in 
service and a current disability, the claimant must provide 
medical evidence of a current disability, medical or lay 
evidence of tobacco use in service, and medical evidence of a 
relationship between the current disability and tobacco use 
during active service in order to establish a well-grounded 
claim.

For claims alleging secondary service connection for a 
current disease on the basis of nicotine dependence acquired 
in service, the claimant must provide medical evidence of a 
current disability, medical evidence that nicotine dependence 
arose in service, and medical evidence of a relationship 
between current disability and the nicotine dependence.  For 
purposes of well groundedness, medical evidence that nicotine 
dependence arose in service may consist of a current 
diagnosis of nicotine dependence along with a physician's 
opinion with respect to that dependence having originated in 
service.  This letter further noted that if the claim was not 
well grounded, the claimant would be advised of what evidence 
was necessary to make the claim well grounded.  Once a well-
grounded claim had been received, there was a responsibility 
to execute VA's duty to assist.  

Thus, based on VA's conclusion that nicotine dependence may 
be considered a disease, the two principal questions which 
must be answered by adjudicators in resolving a claim for 
benefits for tobacco-related disability or death secondary to 
nicotine dependence are:  (1) Whether the veteran acquired a 
dependence on nicotine during service; and (2) whether 
nicotine dependence which arose during service may be 
considered the proximate cause of disability or death first 
occurring after service.  The first question, whether the 
veteran acquired a dependence on nicotine during service, was 
determined to be a medical issue which must be supported by 
competent medical evidence.  VA General Counsel has cited the 
4th Edition of the Diagnostic and Statistical Manual of 
Mental Disorders (DSM-IV), in noting the criteria for 
diagnosing substance dependence as specifically applicable to 
nicotine dependence.  Under those criteria, nicotine 
dependence might be described as a maladaptive pattern of 
nicotine use leading to clinically significant impairment or 
distress, as manifested by three or more of a listing of 
seven specific criteria occurring at any time in the same 12-
month period.  Without going into specific details, those 
seven criteria were listed as tolerance, withdrawal, use of 
tobacco in larger amounts or over a longer period than was 
intended, persistent desire or unsuccessful efforts to cut 
down or control nicotine use, devotion of a great deal of 
time in activities necessary to obtain or use nicotine, 
relinquishment or reduction of important social, 
occupational, or recreational activities because of nicotine 
use, and continued use of nicotine despite knowledge of 
having a persistent or a current physical or psychological 
problem that is likely to have been caused or exacerbated by 
nicotine.  

The Opinion further noted that, in a case where, as a result 
of nicotine dependence acquired in service, a veteran 
continued to use tobacco products following service, the 
decision would have to be made whether the post service use 
of tobacco products was the proximate cause of the disability 
or death upon which the claim was predicated.  As discussed 
above, a supervening cause of such disability or death, such 
as exposure to environmental toxins, etc., might constitute a 
supervening cause such as to preclude service connection.  It 
also addressed the situation where a nicotine-dependent 
individual might have a full remission of dependency after 
service and then resume use of tobacco products after 
service.  

In summary, the General Counsel held that whether secondary 
service connection for disability or death attributable to 
tobacco use subsequent to military service should be 
established on the basis that such tobacco use resulted from 
nicotine dependence arising in service, depended upon all the 
factors addressed above and the answering of these questions 
by applying established medical and legal principles to the 
facts of particular claims.  

Although a claim need not be conclusive, it must be 
accompanied by evidence.  The VA benefits system requires 
more than just an allegation; the claimant must submit 
supporting evidence and the evidence must justify a belief by 
a fair and impartial individual that the claim is plausible.  
Tirpak v. Derwinski, 2 Vet. App.  609 (1992).  Where the 
issue presented in an application for service-connected 
disability is factual in nature, e.g., whether an incident or 
injury occurred in service, competent lay testimony, 
including a veteran's solitary testimony, may constitute 
sufficient evidence to establish a well-grounded claim under 
38 U.S.C.A. § 5107(a).  See Cartright v. Derwinski, 2 Vet. 
App. 24 (1991).  

Analysis.  The Board finds it prudent to reiterate that a 
well-grounded claim must fulfill three elements: (1) a 
current disability in the form of a medical diagnosis (which 
is acknowledged in the instant case); (2) appropriate lay or 
medical evidence of a disease (such as nicotine dependence) 
or injury (such as exposure to carcinogens in cigarette 
smoke) in service or, if appropriate, within the presumptive 
period; and (3) medical evidence of a link between the 
veteran's death and the claimed in-service injury or disease.  
See Caluza v. Brown, 7 Vet. App. 498 (1995).

Initially, the Board finds that the presumptions afforded 
POWs under 38 C.F.R. § 3.307 are not for application in the 
instant case, as the evidence of record reflects that the 
veteran was never diagnosed with any of the applicable 
diseases outlined in 38 C.F.R. § 3.309(c).  

In the instant case, the competent and probative evidence 
does not show that the veteran incurred any of the diseases 
during his military service that are noted on his death 
certificate as the direct, antecedent, or underlying causes 
of death.  The Board finds that the only competent evidence 
of record concerning the etiology of the illnesses from which 
the veteran suffered are the December 1997 medical opinions 
provided by VA physicians.  Those opinions essentially 
reflect that a conclusion as to the onset of the veteran's 
illnesses is impossible to determine.  There is no other 
competent evidence of record that supports the appellant's 
allegations regarding the etiology or date of onset of the 
veteran's principle or antecedent causes of death.  Thus, the 
Board finds that there is simply no competent and probative 
evidence upon which to base an allowance of service 
connection for the cause of the veteran's death on a direct 
basis.  

However, the veteran's claim may also be viewed as a claim 
based on the contention that he became dependent on nicotine 
during service; that such nicotine dependence itself is a 
disease which was incurred in service; and that such disease 
later became the proximate cause of the veteran's death.  As 
noted above, medical evidence is required in this instance to 
show that a claimant became nicotine dependent during 
service.

The Board has considered the appellant's lay statements to 
the effect that the illnesses the veteran may have incurred 
during service are causally related to his death.  However, 
it must be recalled that, at a minimum, there must be medical 
evidence which demonstrates a nexus between the cause of the 
veteran's death and a disease or injury incurred in service.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312; Caluza, 7 Vet. App. at 
506.  The Court has also held that "where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
'plausible' or 'possible' is required."  Caluza, supra; 
Grottveit, 5 Vet. App. at 93.  In the instant case, there is 
nothing in the claims folder indicating that the appellant is 
qualified through experience, training, or education to 
render a medical opinion.  See Espiritu, 2 Vet. App. at 494.

The Board recognizes that the appellant has provided credible 
statements that the veteran did have a history of tobacco use 
during military service.  However, her lay statements 
pertaining to the actual time when an individual commences 
using tobacco cannot be a substitute for the required 
competent and probative evidence establishing a nicotine 
dependency during active duty.  A competent medical opinion 
on nicotine dependence must be provided in accordance with 
the Diagnostic and Statistical Manual of Mental Disorders 
(DSM-IV) as discussed above.  That is, a valid diagnosis of 
nicotine dependence would require consideration of the seven 
factors listed and a determination that the veteran 
specifically manifested at least three of those seven factors 
occurring at any time in the same 12-month period during 
active military service.  In the instant case, there is no 
competent and probative evidence establishing the incurrence 
of nicotine dependence during service.  

Contrary to the appellant's contentions, the pertinent and 
probative medical records submitted in support of her claim 
are devoid of evidence tending to establish that any illness 
the veteran might have incurred during his service from 
December 1941 to June 1946 is etiologically linked with his 
death in April 1996.  Absent a showing by competent and 
probative evidence that the veteran had a disease or injury 
warranting service connection, and that such a disease or 
injury had some causal relationship with his death, there can 
be no plausible basis for allowance of the appellant's claim.  
See Espiritu, 2 Vet. App. at 494.  Thus, it is the decision 
of the Board that the appellant has not met the initial 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that her claim for service 
connection for the cause of the veteran's death is well 
grounded.  38 U.S.C.A. § 5107(a).


ORDER

Service connection for the cause of the veteran's death is 
denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals



 

